


EXHIBIT 10.121


[q4image3.jpg]
HSBC Bank USA, National Association
452 Fifth Avenue, 10018
Tel: 02079919151    Fax: 020 7992 4493


To:
MICRON TECHNOLOGY INC
Attn:
Rob Brown
Email:
Rlbrown@micron.com
Date:
11th July 2012
Ref :
8878658 / 578383



GEARED SEAGULL CONFIRMATION


Dear Sir or Madam:


The purpose of this letter agreement (a "Confirmation") is to confirm the terms
and conditions of the Transaction entered into on the Trade Date specified below
(the "Transaction") between HSBC Bank USA, National Association ("Party A") and
MICRON TECHNOLOGY INC ("Party B"). This communication constitutes a
"Confirmation" as referred to in the Agreement specified below.


The definitions and provisions contained in the 2006 Definitions and the 1998 FX
and Currency Option Definitions (the "FX Definitions") (as published by the
International Swaps and Derivatives Association, Inc., the Emerging Markets
Traders Association and The Foreign Exchange Committee) are incorporated into
this Confirmation. In the event of any inconsistency between the FX Definitions
and the 2006 Definitions, the FX Definitions will prevail. In the event of any
inconsistency between the FX Definitions or the 2006 Definitions and this
Confirmation, this Confirmation will prevail.


If you and we are parties to either an ISDA Interest Rate and Currency Exchange
Agreement (for which purpose this Transaction shall constitute a "Swap
Transaction") or an ISDA Master Agreement (in each case as "Agreement") then
this Confirmation supplements forms part of and is subject to such agreement. If
you and we are not yet parties to an Agreement then this Confirmation evidences
a complete and binding agreement between both parties as to the terms of the
Transaction to which this Confirmation relates. In addition Party A and Party B
agree to use all reasonable efforts promptly to negotiate, execute and deliver
an agreement in the form of the ISDA Master Agreement (Multicurrency-Cross
Border) (the "ISDA Form") with such modifications as you and we will in good
faith agree. Upon execution by both Party A and Party B of such an agreement,
this Confirmation will supplement, form part of, and be subject to that
agreement. All provisions contained or incorporated by reference in that
agreement upon its execution will govern this Confirmation. Until we execute and
deliver that agreement, this Confirmation, together with all other documents
referring to the ISDA Form (each a "Confirmation") confirming transactions (each
a "Transaction") entered into between us (notwithstanding anything to the
contrary in a Confirmation) shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA Form as if we had executed an agreement to
the Trade Date of the first such Transaction between us in such form with the
Schedule thereto (i) specifying only that (a) the governing laws of the State of
New York and the Termination Currency is U.S. Dollars. In the event of any
inconsistencies between this Confirmation and the provisions of that agreement,
this confirmation shall prevail for the purpose of this Transaction.




--------------------------------------------------------------------------------






Each of Party A and Party B represents to the other that it has entered into
this Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.


The terms of the Transaction to which this Confirmation relates are as follows:






Trade Date:
02 July 2012
 
 
Calculation Agent:
Party A, whose determinations in respect of this Transaction shall be conclusive
and binding save for manifest error and who shall also determine whether the
applicable Spot Rate has traded at or above the Forward Rate, or below the
Forward Rate.
 
 
Notional Currency and Amount (i):
JPY 60,000,000,000.00
 
 
Notional Currency and Amount (ii):
JPY 30,000,000,000.00
 
 
Reference Currency:
USD, in accordance with the Settlement Terms
 
 
Strike Rate:
Either
 
(i).79.2000 being the currency exchange rate, expressed as the amount of JPY per
one unit of USD; or
 
(ii).83.3200 being the currency exchange rate, expressed as the amount of JPY
per one unit of USD
 
(iii).75.5700 being the currency exchange rate, expressed as the amount of JPY
per one unit of USD
 
 
Limit Rate:
75.5700 being the currency exchange rate, expressed as the amount of JPY per one
unit of USD; in accordance with the Settlement Terms.
Limit Event Period:
From Trade Time on Trade Date up to, and including, Expiration Time on
Expiration Date.
Expiration Time:
10:00am New York
 
 
Expiration Date:
03April 2013
 
 
Settlement Date:
05 April 2013
 
 
Premium Amount:
JPY 14,933,574.00
 
 
Premium Payer:
Party B
 
 
Premium Payment Date:
05 April 2013







--------------------------------------------------------------------------------




Settlement Terms:
 
 
(i) If the Spot Exchange Rate is at or below 79.2000
JPY/USD at the Expiration Time on the Expiration
Date, Party A shall pay the Notional Currency and Amount (i) to Party B in
Exchange for an amount in the Reference Currency by applying Strike Rate (i) on
the Settlement Date.




(ii) If the Spot Exchange Rate at Expiration Time on Expiration Date is at or
above 83.3200 JPY/USD at the Expiration Time on the Expiration Date, Party A
shall pay the Notional Currency and Amount (ii) in Exchange for an amount in the
Reference Currency by applying Strike Rate (ii) on the Settlement Date.




(iii) If a Limit Event has occurred and the Spot Rate is below 75.5700 JPY/USD
at the Expiration Time on the Expiration Date, Party A shall pay the Notional
Currency and Amount (ii), in exchange for an amount in the Reference Currency,
calculated as follows:


(Notional amount (i) / Strike Rate (i)) - (Notional amount (ii) / Limit Rate)
Type of Order
:
at Market
 
Venue Identification
:
HSBC Bank USA, National Association
452 Fifth Avenue, 10018





The time that this transaction was effected can be supplied upon request. We
have effected this transaction as principal.


Definitions


The definitions and other terms below apply to the Transaction. In the event of
any inconsistency between this Confirmation and the terms of the Agreement, this
Confirmation shall prevail.


“Limit Event” shall be treated as having occurred in relation to the Seagull
Transaction if the Spot Exchange Rate during the Limit Event Period has been at
or below the Limit Rate as determined by the Calculation Agent. All
determinations of the Calculation Agent shall be made in good faith and in a
commercially reasonable manner.


"Spot Exchange Rate" Is the price at the time at which such price is to be
determined in the Spot Market for foreign exchange transactions involving the
currency pair which is the subject of this Transaction determined by reference
either to rates for the exchange of currencies in such currency pair or to
cross-rates as the Calculation Agent shall determine acting in good faith and in
a commercially reasonable manner.




--------------------------------------------------------------------------------




“Spot Market” means, the Global Spot Foreign Exchange Market, which, for these
purposes, shall, unless otherwise agreed, be treated as being open continuously
from 5:00 a.m. Sydney time on a Monday in any week to 5:00 p.m. New York time on
the Friday of that week.


Withholding Tax


All payments to be made by either Party pursuant to or in connection with this
transaction or the Agreement shall be made free and clear of and without
deduction or withholding for or on account of tax (which term shall for the
purposes hereof include any tax, levy, impost, duty, charge, fee deduction or
withholding of any nature) unless a Party (the "Payer") is required by
applicable law to make a payment (the "Relevant Payment") subject to the
deduction or withholding of tax, in which case the sum of the Relevant Payment
shall be increased to the extent necessary to ensure that, after the making of
such deduction or withholding, the Party receiving the Relevant Payment (the
"Payee") receives and retains (free from any liability in respect of such
deductions or withholding) a net sum equal to the sum which it would have
received and retained had no such deduction or withholding been made or required
to be made.


If and to the extent that the Payer's obligation to pay an increased sum as
aforesaid can be mitigated by virtue of the provisions of any applicable double
tax convention, the Payee shall use its reasonable endeavours (including,
without limitation, the submission to the relevant fiscal authorities of all
requisite forms and information) to ensure the application of such double tax
convention.


Representations and Warranties


Absent a written agreement to the contrary, each party represents and warrants
to the other party that (i) it is not relying on any advice (whether written or
oral) of the other party regarding this Transaction; (ii) it has the capacity to
evaluate (internally or through independent professional advice) this
Transaction and has made its own decision to enter into this Transaction; (iii)
it understands the terms, conditions and risks of this Transaction and is
willing to accept those terms and conditions and to assume (financially or
otherwise) those risks; and (iv) the other party (1) is not acting as a
fiduciary or financial, investment or commodity trading advisor for it, (2) has
not given to it (directly or indirectly through any other person) any assurance,
guaranty, or representation whatsoever as to the merits (either legal,
regulatory, tax, financial, accounting or otherwise) of this Transaction or any
documentation related thereto, and (3) has not committed to unwind this
Transaction.


Disclosure


The Parties acknowledge that HSBC Bank USA, National Association is regularly
engaged in the business of buying and selling foreign exchange spot, forward and
options contracts and, as a result, HSBC Bank USA, National Association may from
time to time engage in activities in the foreign exchange markets which may
affect the value of this transaction. It is further acknowledged that HSBC Bank
USA, National Association, for its own risk management purposes, may from time
to time enter into foreign exchange contracts which it deems necessary to hedge
(or to reduce or remove any hedge) risks related to this transaction. In
particular, the Parties acknowledge that as a result of such risk management
activities, whenever it becomes reasonably likely that the Spot Exchange Rate
may be less than or equal to the Strike Rate, in anticipation of such
probability HSBC Bank USA, National Association may engage in transactions to
hedge (or to reduce or remove hedges) and that such transactions may increase
the probability that the Spot Exchange Rate will be less than or equal to the
Strike Rate.




--------------------------------------------------------------------------------




Documentation


Please confirm the forgoing correctly confirms the terms of our agreement by
executing a copy of this Confirmation enclosed for that purpose and returning it
to us or by sending to us a letter of facsimile substantially similar to this
letter, which letter or facsimile sets forth the material terms of the
Transaction to which this Confirmation relates and indicates your agreement to
those terms.






Yours faithfully,


/s/ Luke Cunningham


Duly authorised for and on behalf of
HSBC Bank USA, National Association


Name:
HSBC Bank USA, N.A.
Title:
Duly authorised for and on behalf of
MICRON TECHNOLOGY INC
By:
/s/ Anne Miller
Name:
Anne Miller
Title
Senior Manager, Worldwide Treasury Operations
Trade Ref:
8878658 / 578383







